IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60686
                         Summary Calendar


DONNIE SINGLETON,

                                         Plaintiff-Appellant,

versus

STEVE W. PUCKETT; EDWARD HARGETT,
Superintendent of Mississippi State
Penitentiary; ANN L. LEE; JOAN ROSS;
DWIGHT PRESLEY; WALTER BOOKER;
JOHN BECK; ROGER COOK,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:97-CV-138-B-D
                      --------------------
                        January 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Donnie Singleton, Mississippi prisoner #44446, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i).   Singleton argues that the

Mississippi Department of Corrections was without authority to

adjudicate his rule violation reports (RVR) for possession of

money orders and that his conviction on the RVRs was not

supported by the evidence.   He contends further that his right


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-60686
                                  -2-

against double jeopardy was violated by his being both criminally

prosecuted and administratively disciplined for his possession of

the money orders.    Singleton also complains of the loss of earned

good-time credit as a result of the disciplinary conviction.    We

have reviewed the record and find no error in the judgment of the

district court.     Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).

     Singleton also challenges his yearly classification reviews

and argues that his parole eligibility was miscalculated.    These

claims were not raised in the district court, and they may not be

raised here for the first time.     Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999).

     AFFIRMED.